DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the objections of claims 2-6 and 10-12, Examiner withdraws said objections due to proper amendments.
With respect to the rejections of claims 1-12 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claims 12 under 35 USC 112(d), Examiner withdraws said rejection due to proper amendment.

With respect to the rejection of claims 1-12 under 35 USC 102(a)(1), Applicant's arguments filed 12/28/2020 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayyah (US 8,908,251 B2).
Regarding claim 1, Sayyah teaches a tunable waveguide system comprising:
a waveguide (Fig. 6, waveguide) configured to guide radio waves in at least two dimensions (Abstract, lines 1-2, 11-17), and electronically tunable metamaterial (Fig. 6, waveguide, tunable metamaterial) configured to tune the radio waves by electronically changing at least one of its dielectric and conductive characteristics (col. 8, lines 27-40; Fig. 7) and
wherein the electronically tunable metamaterial comprises non-linear elements as at least one of lumped non-linear elements provided in the electronically tunable metamaterial and non-linear materials provided in at least one layer of the electronically tunable metamaterial (col. 4, lines 17-29; voltage dependent capacitance of tunnel diodes, voltage dependent conductance, voltage dependent capacitance of NEMs capacitors), and 
wherein, the tunable waveguide system is configured to transmit the radio waves with a predetermined wavelength (Figs. 2a-2c, col. 7, lines 1-11, telecom frequencies, λ=1550nm) and the non-linear elements provided in the electronically tunable metamaterial have a distance between each other of 0.0 to 0.1 wavelength of the radio waves (Figs. 2a-2c, col. 7, lines 1-11, telecom frequencies, λ=1550nm, gap spacing = 50-75nm).
Regarding claim 4, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches a system, wherein the electronically tunable metamaterial is configured to process the radio waves in a predetermined manner by changing its electromagnetic characteristics (col. 4, lines 32-48).
Regarding claim 5, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches a system, wherein the electronically tunable metamaterial is programmable to form at least one of a spatial filter, a hologram and a kinoform for microwave- millimeterwave- or THz-applications (col. 1, lines 10-13; col. 2, lines 50-56).
Regarding claim 6, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches a system, configured to transmit the radio waves with a predetermined wavelength (Figs. 2a-2c, col. 7, lines 1-11, telecom frequencies, λ=1550nm), wherein the electronically tunable metamaterial is configured to have at least one of a dielectric characteristic and an at least pseudo-crystalline characteristic (Figs. 2a-2c; col. 4, lines 17-47, lines 59-64).
Regarding claim 7, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches a system, wherein the non-linear elements are tunable by an applied bias voltage, the bias voltage being provided by at least one of photosensitive circuitries and resonant electric elements (col. 5, line 22-col. 6, line 30; Fig. 3, col. 5, lines 62-64, bias voltage dependence; Fig. 1, col. 3, lines 29-31, split-ring resonators).
Regarding claim 8, all the limitations of claim 1 are taught by Sayyah.
Fig. 3, col. 5, lines 62-64, bias voltage dependence). 
Regarding claim 9, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches a system, wherein the non-linear elements comprise at least one of a varactor array and a Schottky diode array (Fig. 1c; col. 4, lines 17-31; Fig. 8, col. 9, lines 5-10, tuning elements 12).
Regarding claim 10, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches a system, wherein the electronically tunable metamaterial is arranged in the waveguide to form a layer across waveguide (Fig. 6, Fig. 5).
Regarding claim 11, all the limitations of claim 1 are taught by Sayyah.
Sayyah further teaches an antenna system, comprising a tunable waveguide system configured to generate a radio output signal, the radio output signal having a frequency between 100GHz and 300GHz (col. 3, lines 25-27, infrared).
Regarding claim 13, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 13 is rejected under the same rationale as claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah (US 8,908,251 B2) in view of Rule (US 7,864,394 B1).
	Regarding claim 14, all the limitations of claim 13 are taught by Sayyah.
	Sayyah does not explicitly teach a system, wherein the non-linear elements of the tunable metamaterial are configured to be tuned by light.
	Rule teaches a system, wherein the non-linear elements of the tunable metamaterial are configured to be tuned by light (Fig. 5, col. 8, lines 46-61).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Rule to the teachings of Sayyah in order to eliminate the need for additional conducting circuits which is beneficial with regard to interference with the electromagnetic behavior of the metamaterial and renders the system flexible in adding MEMs switches (Rule, col. 15, lines 30-41).
Regarding claim 15, all the limitations of claim 13 are taught by Sayyah.
	Sayyah does not explicitly teach a system, wherein the non-linear elements of the tunable metamaterial are configured to be tuned by light of more than one color.
Fig. 5, col. 8, lines 46-61, infrared light to visible light).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Rule to the teachings of Sayyah in order to eliminate the need for additional conducting circuits which is beneficial with regard to interference with the electromagnetic behavior of the metamaterial and renders the system flexible in adding MEMs switches (Rule, col. 15, lines 30-41).
Regarding claim 16, all the limitations of claim 15 are taught by Sayyah in view of Rule.
	Rule further teaches a system, wherein the non-linear elements of the tunable metamaterial are configured to be tuned independently of each other based upon the color of the light (Fig. 5, col. 8, lines 46-61, optical waveguides 546, 546’, appropriate wavelength and intensity).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844